OFFICE OF THE ATTORNEY      GENERAL




                                                           January   33, 1939

               ah-. Charles   a.   Urtfn
               @unty Auditor
               Harrison County
               Yarshall, Texas
     .,        Lir   Sir:
    a..




                                                               estine an opin- .
               ion as to whather a sheriff                     eis should be
               reQulrf$ to .oomplp
               oh. 188, p. 410,~a
               leotlng fin08 and
               to the writer fo
                  .
                      .'
                                                      the ,statuterequiring
                                                       =reeoffloersW,was
“




                                           Ouri oaee'oi State,Y* Rledkl, 46 S. W;
                                           ppears a discussion of the term Wfees*
                                           .to the matter before ~usb Said the

                            "The word ‘fees’  if ueed in its narrow &la-
                      tinotive mnse,    elgnl~ies the oompensatlonfor
                     partloular.notsor servlceo rendered by oounty
                     ~offlosrnIn the 1111sof their dutfos, to be paid ',
          ‘.         by the individualsobtainirigthe .benefitof the
                     ‘aote, or reo$ving the servloes. Or at whose lnStanO@ .
&.   Charles   R. Rartin, January 23, 1939, P&e    2


      they were performed. 8ut.a glanoe at the statutas
      in foroo at the time (WaSnAr'sStatutes 18721, will
      show that in tho mnln only stats offloors than reoelved
      salarieswithin the striot meanin of that term. Prao-
      tio&lly all oounty offloers (with whom alone the oon- .
      stitutlonalprovision waa dealing) were oompensatedby.
      fees;but, when a limit was plaoed on the amount of
      fees an officer might retain, that maximum was re-
      garded as hia salary, and therefore, in a generio
      sense, the word 'fees implied oompensatlonor salary,
      since it was the &roe of these..........ltwas held .
      the word 'faaa' in its more oomprahcaslvesignifloa-
      tion meant oompensatlon........and there 1s authority
      for that view from Other jurladlotlons.........*"
           In a%%ltlon to the forqoing there la another reason
why the provisions of the Offiolal Rooolpt bill should oontlnue
opplioable  to sheriffs. Sootion 0 of the Orrioere Salary bill
(art. 39126, sea. 5) provfdea "it shall be tho duty of alI
officers to ohart?eand oolloat --in the manner authorized-&~
all fees 'an%.ooxlmlsslonswhioh .are permitted by law to be as-
sessed and'oollaotedfor all ofrloial aervloe performed'by
thorn." As the Gfflolol Reoelpt bll,&v:asthe law at the time
this language w6B employed by the &glelaturi,,it 88emS olear
all offioersookleoting fines &a% fees in orlmlnal oases should
oontlnucto oomply with art. lOlOa,'O. 0. P., a8 it now standee
                                         yearn very truly
                                    ATTORNEY   GENERAL’OF   TEXAS


                                    BY
                                                       hsIstant

BW:AW
APPROVH):


.ATTORmEYGXmL       OF TEiAS

      :..